Motion for reargument denied, without costs. Motion for leave to appeal to the Court of Appeals granted. The following questions are certified: (1) Was the order of the Special Term, insofar as it denied the defendant’s motion under subdivision 5 of rule 106 of the Rules of Civil Practice to dismiss the complaint, properly made? (2) Was the order of the Special Term, insofar as it denied the defendant’s motion under rule 103 of the Rules of Civil Practice to strike from the complaint the paragraphs numbered 24, 25, 29 and 33, properly made? Defendant’s time to answer the complaint is extended until ten days after the determination of the appeal by the Court of Appeals. Present — Lewis, P. J., Carswell, Johnston, Adel and Aldrich, JJ. [See 270 App. Div, 1040.]